DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “have mirror” in line 3 should be changed to “have a mirror” in order to improve clarity.  Appropriate correction is required.
Claims 7 and 17 are objected to because of the following informalities:  “the high reflective dielectric coating” in lines 1-2 of each claim lacks antecedent basis and should be changed to “a high reflective dielectric coating” in order to remove the antecedent basis issue.  Appropriate correction is required.
Claims 9 and 19 are objected to because of the following informalities:  “the distal-side electrostatic cavity driver connect” in lines 2-3 of each claim should be changed to “the proximal-side electrostatic cavity driver connect” corresponding to “a proximal-side electrostatic cavity driver” respectively recited in parent claims 8 and 18 in order to avoid a potential 112 rejection.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 9, 10, 12-14, 18, and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Makino et al. (US PG Pub 2015/0010031 A1).
Regarding claim 1, Makino discloses a tunable vertical cavity surface emitting laser (VCSEL) (FIG. 3, [0030]-[0033]), comprising: 
a VCSEL (FIG. 3 below), device including an active region (324) for amplifying light; and 
a membrane device (FIG. 3 below), bonded to the VCSEL device (via 338), having mirror (335) and a distal-side electrostatic cavity (FIG. 3 below) for displacing the mirror to increase a size of an optical cavity (an external cavity formed by 322/335, wherein the external cavity increases in size when a membrane 333 deflects outward from the active region); and 
wherein a proximal-side electrostatic cavity (FIG. 3 below) is defined between the VCSEL device and the membrane device for displacing the mirror to decrease a size of the optical cavity (the external cavity decreases in size when the membrane deflects inward to the active region).

    PNG
    media_image1.png
    766
    763
    media_image1.png
    Greyscale

Regarding claim 2, Makino discloses the membrane device is metal bonded to the VCSEL (the membrane device is bonded to the VCSEL via a thermo-compression method which is a form of metal-bonding, [0031]).
Regarding claim 3, Makino discloses the proximal-side electrostatic cavity is defined between a membrane structure (332) of the membrane device and a proximal-side electrostatic cavity electrode metal layer (327) on the VCSEL, device.
Regarding claim 4, Makino discloses a wire bond pad (337) on the membrane device is electrically connected to the proximal-side electrostatic cavity electrode metal layer.
Regarding claim 8, Makino discloses a distal-side electrostatic cavity driver (339) for applying a voltage to the membrane device, and a proximal-side electrostatic cavity driver (340) for applying a voltage to the VCSEL device.
Regarding claim 9, Makino discloses wire bond pads (337/328) on the membrane device to which the distal-side electrostatic cavity driver and the distal-side electrostatic cavity driver connect.
Regarding claims 10, 12-14, 18, and 19, same rejections as applied to claims 1, 3, 4, 8, and 9 are maintained since the method claims 10, 12-14, 18, and 19 contain substantially the same limitations as the product claims 1, 3, 4, 8, and 9.

Claims 1 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Fujii et al. (US PG Pub 2015/0049341 A1) (04/22/20 IDS).
Regarding claim 1, Fujii discloses a tunable vertical cavity surface emitting laser (VCSEL) (FIG. 2, [0032]-[0041]), comprising: 
a VCSEL (FIG. 2 below), device including an active region (204) for amplifying light; and 
a membrane device (FIG. 2 below), bonded to the VCSEL device (via 209), having mirror (214) and a distal-side electrostatic cavity (FIG. 2 below) for displacing the mirror to increase a size of an optical cavity (an external cavity formed by 202/214, 
wherein a proximal-side electrostatic cavity (FIG. 2 below) is defined between the VCSEL device and the membrane device for displacing the mirror to decrease a size of the optical cavity (the external cavity decreases in size when the membrane moves from the position z3 to the position z1, FIGS. 4A-4D, [0064]).

    PNG
    media_image2.png
    453
    795
    media_image2.png
    Greyscale

Regarding claim 10, same rejection as applied to claim 1 is maintained since the method claim 10 contains substantially the same limitations as the product claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. or Fujii et al. in view of BULOVIC et al. (US PG Pub 2015/0311664 A1).
Regarding claims 5 and 15, Makino or Fujii discloses the VCSEL/the method of operating the VCSEL outlined in the rejections claims 1 and 10 above except the membrane structure is doped for increased conductivity. BULOVIC discloses the membrane structure (a composite membrane that is doped, FIG. 8A, [0077]) is doped for increased conductivity (it’s implicitly taught that doping the membrane increases its conductivity). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the membrane device of Makino or Fujii with doping the membrane as taught by BULOVIC in order to optimize device performance by doping the membrane for increasing its conductivity ([0008] of BULOVIC).

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. or Fujii et al. in view of Flanders et al. (US PG Pub 2014/0176958 A1) (04/22/20 IDS).
Regarding claims 6 and 16, Makino or Fujii discloses the VCSEL/the method of operating the VCSEL outlined in the rejections claims 1 and 10 above except the VCSEL is protected against damage due to electrical overstress of the proximal-side electrostatic cavity by ensuring that the gap in the electrostatic cavity is prevented from going to 0 by use of an insulating stand-off. Flanders discloses a similar VCSEL/a method of operating the VCSEL (FIGS. 1-2), wherein the VCSEL is protected against damage due to electrical overstress of the proximal-side electrostatic cavity by ensuring that the gap in the electrostatic cavity is prevented from going to 0 by use of an insulating stand-off (250, FIG. 2, [0045]-[0046]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCSEL/the method of operating the VCSEL of Makino or Fujii with the insulating stand-off as taught by Flanders in order to protect the VCSEL from damage while maximizing gain in the optical cavity.
Regarding claims 7 and 17, Makino or Fujii, as modified, discloses the insulating stand-off is the high reflective dielectric coating (250, FIG. 2 of Flanders).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828